[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               AUGUST 26, 2010
                              No. 10-12045
                                                                 JOHN LEY
                          Non-Argument Calendar
                                                                  CLERK
                        ________________________

                  D. C. Docket No. 1:06-cv-00202-JRH-WLB

MARY JANE HARRIS,
HENRY HARRIS, JR.,

                                                  PlaintiffsAppellants,

                                    versus

AUGUSTA, GEORGIA,
RONALD STRENGTH, individually and
in his official capacity as Sheriff of
Richmond County,
JIMMY WYLDS, individually as Supervisor
of Deputy Charles McDowell and in his
official capacity as an officer of the Richmond
County Sheriff’s Office,
CHARLES MCDOWELL, individually and in his
official capacity as an officer of the Richmond
County Sheriff’s Office,

                                                  Defendants-Appellees.
                               ________________________

                      Appeal from the United States District Court
                         for the Southern District of Georgia
                            ________________________
                                  (August 26, 2010)

Before DUBINA, Chief Judge, TJOFLAT and ANDERSON, Circuit Judges.

PER CURIAM:

       Appellants Mary Jane and Henry Harris appeal from the district court’s

grant of summary judgment in favor of the City of Augusta, Georgia, Richmond

County Sheriff Ronnie Strength, and Officer Jimmy Wylds. The Appellants’

brought federal claims pursuant to 42 U.S.C. § 1983 and state law claims for

negligence, negligent retention, negligent training and supervision, and loss of

consortium. Both the federal and state claims were brought in connection with

another officer’s handling of an alleged noise ordinance violation at the

Appellants’ home.1

       After reviewing the record and the parties’ briefs, we affirm based on the

well-reasoned Order entered by the district court on April 1, 2008.

       AFFIRMED.



       1
         Deputy Charles McDowell, the officer at the scene, was terminated following an
investigation into Harris’s allegations. The complaint named McDowell as a co-defendant, but after
he failed to answer the complaint, default was entered against him. He has not filed an appeal.

                                                2